Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claims 26 and 40 are depended on cancelled claims. Please amend. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “imaging module”, “force measurement module”, “scan mode selector module“ and “navigation module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 29, 31-33, 36-37 and 39-40 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the computer of paragraph 0052 as published.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 28-30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0103043 A1 to Hills et al., hereinafter, “Hills” in view of US 2017/0255293 A1 to Sundara-Rajan.
Claim 21. A method comprising: converting a mutual capacitance formed at each of a plurality of nodes of a sensing array disposed beneath a surface to a digital value; Hills [0093] teaches capacitance measurement data from channel 320 may be representative of the total capacitance measured by channel 320. That is, the capacitance of self or mutual capacitances of FIGS. 1A through 1C may be converted to a digital value.

Hills [0082] teaches Unit cells 229 and 239 may also be referred to as "nodes" wherein each intersection of the row and column electrodes is a node of the array. Unit cells may be referred merely as intersections in a mutual capacitance sensing array, as shown in FIGS. 2B and 2C. The term "intersection" is merely shorthand for their construction as an intersection between row and column electrodes.

comparing digital values for at least one of the plurality of nodes with the highest digital value to at least one of the plurality of nodes with the lowest digital value; Hills [0095] teaches FIG. 6A illustrates numerical difference values 601 for a plurality of intersections 611 of a mutual capacitance sensing array. Numerical difference values 601 may be derived from the raw values of, for example, channel 320 (FIG. 3B) for every unit cell (229 of FIGS. 2A and 239 of FIG. 2B) or mutual capacitance, C.sub.M, 311 (FIG. 3B). In one embodiment, numerical difference values may be the difference between the raw count values output from channel 320 and a baseline value. In one embodiment, the baseline value may be stored globally for the entire array. In another embodiment, the baseline value may be stored for each intersection individually.

Hills [0096] teaches the numerical difference values 601 of FIG. 6A may be illustrated graphically as heat map 602 in FIG. 6B. The shade of each cell or mutual capacitance 601 of heat map 602 may indicate of the numerical difference values 601 of FIG. 6A. Darker cells may indicate of greater capacitive coupling of a mutual capacitance electrode with a conductive object and less capacitive coupling between the mutual capacitance electrodes themselves. For clarity of description, the representation illustrated in FIG. 6B is used for subsequent figures. 

Hills [0123] teaches a contact hovering over an array of sensors like those shown in FIGS. 2A and 2B may generate significantly lower difference values than the difference values shown in FIG. 6A and with far greater relative variability across the panel and over time. An example of this is illustrated in FIG. 10A, wherein an 8.times.12 array 1001 of mutual capacitance sensors (unit cells) 1011 may have difference values with a maximum of 80, unit cell 1021, and a minimum of -9, meaning that the noise in the system may be such that the measured capacitance is actually lower than the baseline.
and based on the comparison, calculating a difference value, the difference value representative of an amount of force applied to the surface by a conductive object. Hills [0093] teaches the digital value may include the parasitic capacitance (318 of FIGS. 3A and 3B) as well as the native mutual capacitance with no figure present (311 of FIG. 3B) and the capacitance of the conductive object or finger. The parasitic capacitance and native mutual capacitance may be subtracted from the measured value as a baseline to yield difference values that are representative of the capacitance from the conductive object or finger. Difference values may be analyzed by processing block 330 to determine if a conductive object is proximate to the array as well as higher-level user interactions.
Hills [0123] teaches capacitance may be measured according to FIG. 3A or 3B or other self or mutual capacitance methods useful for determining a change in capacitance as a plurality of intersections of mutual capacitance electrodes or at location of self capacitance electrodes. After capacitance is measured in step 1210, each measured capacitance may be stored in a location corresponding to each intersection, or unit cell, in the array in step 1220. The measured capacitance may be stored as the raw capacitance value converted to a digital value in one embodiment.
Hills [0003] teaches capacitance sensing systems can sense electrical signals generated on electrodes that reflect changes in capacitance. Such changes in capacitance can indicate a touch event (e.g., the proximity of an object to particular electrodes).
While Hills fails to explicitly teaches the difference value representative of an amount of force applied to the surface by a conductive object, Sundara-Rajan, in the field of force sensing of touch surfaces, teaches Sundara-Rajan [0004] teaches calculating a change in a mutual capacitance between a first electrode and a second electrode included in a sensor module disposed below the surface of the touch-sensitive input device… estimating a contact-coupled capacitance based on the calculated change in a mutual capacitance between the first electrode and the second electrode, and calculating a force applied to the surface of the touch-sensitive input device at the identified location based on a change in self-capacitance of the first electrode and the second electrode and based on the estimated contact-coupled capacitance
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to combine the comparing digital values for at least one of the plurality of nodes with the highest digital value to at least one of the plurality of nodes with the lowest digital value by Hills with Sundara-Rajan’s teaching of the difference value representative of an amount of force applied to the surface by a conductive object. One would have been motivated to perform this combination due to the fact that it allows one to accurately provide a user with multiple ways to control the operations of and to input data to a computing device (Sundara-Rajan [0002-0003]). In combination, Hills is not altered in that Hills continues to converting a mutual capacitance to a digital value. Sundara-Rajan's teachings perform the same as they do separately of the difference value representative of the amount of force applied to a touch surfaces. 
Therefore one of ordinary skill in the art, such as an individual working in the field of force sensing of touch surfaces could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 21.
Claim 22. Hills and Sundara-Rajan further teaches wherein the plurality of nodes are formed as intersections between a first plurality of electrodes disposed along a first axis and a second plurality of electrodes disposed along a second axis, Hills [0074] teaches a first electrode 120 including multiple diamond-shaped elements may be disposed on a substrate (not shown) along a first axis. A second electrode 122 including multiple diamond-shaped elements may be disposed along a second axis. In one embodiment, there may be a mutual capacitance 127 at the intersection 125 of the electrodes 120 and 122.
Sundara-Rajan [0004] teaches calculating a change in a mutual capacitance between a first electrode and a second electrode included in a sensor module disposed below the surface of the touch-sensitive input device
and wherein the mutual capacitance is formed between the first plurality of electrodes and the second plurality of electrodes. Sundara-Rajan [0004] teaches calculating a change in a mutual capacitance between a first electrode and a second electrode included in a sensor module disposed below the surface of the touch-sensitive input device
Claim 23. Hills further teaches wherein the plurality of nodes is a subset of all nodes of the sensing array. Hills [0082] teaches Unit cells 229 and 239 may also be referred to as "nodes" wherein each intersection of the row and column electrodes is a node of the array. Unit cells may be referred merely as intersections in a mutual capacitance sensing array, as shown in FIGS. 2B and 2C. The term "intersection" is merely shorthand for their construction as an intersection between row and column electrodes.
Claim 24. Hills further teaches wherein the subset of all of the nodes of the sensing array comprises only nodes with digital values greater than a threshold corresponding to a presence of a conductive object at the node. Hills [0144] teaches FIG. 17A illustrates one embodiment of a common mode filter of step 1620 method 1600. Mutual capacitance may be first measured in step 1701, similar to the capacitance measurement of step 1601 of method 1600 and using a circuit similar to that shown in FIG. 3B. After the mutual capacitance data is recorded in step 1610, method 1700 may confirm that the device is in hover mode and that at least one conductive object is detected by electrodes associated with or corresponding to unit cells as illustrated in FIGS. 10A-D, 13 and 14A and capacitance measurement circuitry and processing logic in step 1715. If there is no conductive object detected in step 1715 or the device is not in hover mode, method 1700 may return to step 1701 and measure mutual capacitance again. If hover mode is active and there is at least one conductive object detected, each mutual capacitance sensor (unit cell or electrode intersection) may be compared to an exclusion region in step 1725. In one embodiment, the exclusion region may be defined by a level of capacitance change on each unit cell. If the mutual capacitance is change large enough, it may be determined to be within the exclusion region and the value of that unit cell not included, in one embodiment… If a unit cell is determined to be within the exclusion region, its values may be withheld (excluded) from a common mode filter average in step 1730. If the unit cell is not within the exclusion region, a difference value may be calculated from the measured mutual capacitance value and a common mode filter baseline value in step 1740. If the difference value is greater than a threshold in step 1745, the raw capacitance measurement value may be added to a sum in step 1750. Step 1755 may ensure that all receive channels (e.g. channel 320 of FIG. 3B) have been analyzed and their values added to the sum if the unit cell is outside the exclusion region (step 1725) and the difference value greater than the threshold (step 1745).
Claim 28. Hills further teaches wherein the sensing array is a fingerprint sensor. Hills [0004] teaches when a conductive object (e.g., a finger, hand, or other object) comes into contact or proximity with a capacitive sense element or surface above a capacitive sense element, the capacitance changes and the conductive object is detected.
Claim 29. It differs from clam 21 in that it is a fingerprint sensing device performing the method of claim 21. Therefore claim 29 has been analyzed and reviewed in the same way as claim 21. See the above analysis. 
Claim 30. It differs from clam 22 in that it is a fingerprint sensing device performing the method of claim 22. Therefore claim 30 has been analyzed and reviewed in the same way as claim 22. See the above analysis. 
Claim 33. Sundara-Rajan further teaches wherein the force measurement module is configured to convert a digital value representative of the force applied to the surface. Sundara-Rajan [0004] teaches calculating a change in a mutual capacitance between a first electrode and a second electrode included in a sensor module disposed below the surface of the touch-sensitive input device… estimating a contact-coupled capacitance based on the calculated change in a mutual capacitance between the first electrode and the second electrode, and calculating a force applied to the surface of the touch-sensitive input device at the identified location based on a change in self-capacitance of the first electrode and the second electrode and based on the estimated contact-coupled capacitance
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0103043 A1 to Hills et al., hereinafter, “Hills” in view of US 2017/0255293 A1 to Sundara-Rajan and in further view of US 2013/0147752 A1 to Simmons et al., hereinafter, “Simmons” and US 2015/0268750 A1 to Kwon et al., hereinafter, “Kwon”.
Claim 25. Simmons and Kwon, both in the field of force sensing of touch surfaces further comprising: comparing the difference value to a maximum value; if the difference value is greater than the maximum value, updating the maximum value with the difference value; Simmons [0038] teaches as an example for illustrative purposes only, if touch sensor 30 determines that the maximum magnitude of the measured capacitance associated with touch location 62b over node 64b is 1200, touch sensor 30 calculates a new threshold value by multiplying 1200 by a certain predetermined percentage (i.e., 50%, 60%, or any other appropriate predetermined percentage). Touch sensor 30 then stores the new threshold value in memory to be used to determine whether subsequent capacitance changes detected by touch sensor 30 due to subsequent interactions with device 20 should be interpreted as touches. As a result, touch sensor 30 adjusts the stored threshold value based on the determined strength of the charge return path.
and if the difference value is not greater than the maximum value, converting the difference value to one of a plurality of levels, each of the plurality of levels representative of a different range of force applied to the surface. Kwon [0016] teaches the scale coefficient may be set so that the level of the maximum expansion level is lower than the maximum level of data of the digital signal. 
Kwon [0017] teaches the signal processing unit may set the maximum level of data of the digital signal, to the maximum expansion level in the case in which the data having a level equal to that of the touch reference level or above is not present among the plurality of data. 
One would have been motivated to perform this combination of Simmons and Kwon with Hills and Sundara-Rajan due to the fact that it allows one to accurately provide a user with multiple ways to control the operations of and to input data to a computing device. 

Claim 26. Kwon further teaches further comprising reporting the difference value and the one of the plurality of levels to an external device. Kwon [0044] teaches Referring to FIG. 1, an electronic device 100 according to the present exemplary embodiment may include a display apparatus 110 for outputting a screen, an input unit 120, an audio unit 130 for outputting an audio, and a touch sensing apparatus integrated with the display apparatus 110.

Claim 27. Simmons further teaches further comprising: comparing the pressure value to a first threshold; and if the difference value is less than the first threshold, processing the converted mutual capacitance on the plurality of nodes as navigation information of the conductive object on the sensing array. Simmons [0032] teaches in response to receiving the signals from sense electrodes 34 that indicate an amount of capacitance between touch sensor 30 and the external object, some embodiments of touch sensor 30 access a threshold value such as touch detection threshold 52 that is stored in one or more memory devices accessible to controller 12. The threshold value indicates a threshold magnitude of the signals from sense electrodes 34 to process as a touch by the external object. For example, as illustrated in FIGS. 5A and 5B, touch detection threshold 52 indicates a threshold magnitude of capacitance that is compared to the capacitance measured by sense electrodes 34. If the measured capacitance is greater than touch detection threshold 52, the interaction with device 20 is considered a touch. Conversely, if the measured capacitance is less than touch detection threshold 52, the interaction with device 20 is considered to not be a touch.

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0103043 A1 to Hills et al., hereinafter, “Hills” in view of US 2017/0255293 A1 to Sundara-Rajan and in further view of US 2016/0259489  A1 to Yang.
Claim 31. Yang in the field of in the field of force sensing of touch surfaces, teaches further comprising a scan mode selector module configured select a mode for the scan mode, in part, based on an output of the force measurement module. Yang [0185] teaches in some embodiments, touch screen 504 (or the touch-sensitive surface) may have one or more intensity sensors for detecting intensity of contacts (e.g., touches) being applied. The one or more intensity sensors of touch screen 504 (or the touch-sensitive surface) can provide output data that represents the intensity of touches. The user interface of device 500 can respond to touches based on their intensity, meaning that touches of different intensities can invoke different user interface operations on device 500.
Yang [0198] teaches the device employs intensity hysteresis to avoid accidental inputs sometimes termed "jitter," where the device defines or selects a hysteresis intensity threshold with a predefined relationship to the press-input intensity threshold (e.g., the hysteresis intensity threshold is X intensity units lower than the press-input intensity threshold or the hysteresis intensity threshold is 75%, 90%, or some reasonable proportion of the press-input intensity threshold). Thus, in some embodiments, the press input includes an increase in intensity of the respective contact above the press-input intensity threshold and a subsequent decrease in intensity of the contact below the hysteresis intensity threshold that corresponds to the press-input intensity threshold, and the respective operation is performed in response to detecting the subsequent decrease in intensity of the respective contact below the hysteresis intensity threshold (e.g., an "up stroke" of the respective press input). Similarly, in some embodiments, the press input is detected only when the device detects an increase in intensity of the contact from an intensity at or below the hysteresis intensity threshold to an intensity at or above the press-input intensity threshold and, optionally, a subsequent decrease in intensity of the contact to an intensity at or below the hysteresis intensity, and the respective operation is performed in response to detecting the press input (e.g., the increase in intensity of the contact or the decrease in intensity of the contact, depending on the circumstances). 
Yang [0199] teaches for ease of explanation, the descriptions of operations performed in response to a press input associated with a press-input intensity threshold or in response to a gesture including the press input are, optionally, triggered in response to detecting either: an increase in intensity of a contact above the press-input intensity threshold, an increase in intensity of a contact from an intensity below the hysteresis intensity threshold to an intensity above the press-input intensity threshold, a decrease in intensity of the contact below the press-input intensity threshold, and/or a decrease in intensity of the contact below the hysteresis intensity threshold corresponding to the press-input intensity threshold. Additionally, in examples where an operation is described as being performed in response to detecting a decrease in intensity of a contact below the press-input intensity threshold, the operation is, optionally, performed in response to detecting a decrease in intensity of the contact below a hysteresis intensity threshold corresponding to, and lower than, the press-input intensity threshold.
One would have been motivated to perform this combination of Yang with Hills and Sundara-Rajan due to the fact that it allows one to accurately provide a user with multiple ways to control the operations of and to input data to a computing device. 

Claim 32. Yang further teaches further comprising a navigation module configured to generate navigation information based on outputs from the imaging module, the navigation module active if a digital value representative of the force applied is below a threshold. Yang [0185] teaches in some embodiments, touch screen 504 (or the touch-sensitive surface) may have one or more intensity sensors for detecting intensity of contacts (e.g., touches) being applied. The one or more intensity sensors of touch screen 504 (or the touch-sensitive surface) can provide output data that represents the intensity of touches. The user interface of device 500 can respond to touches based on their intensity, meaning that touches of different intensities can invoke different user interface operations on device 500.
Yang [0198] teaches the device employs intensity hysteresis to avoid accidental inputs sometimes termed "jitter," where the device defines or selects a hysteresis intensity threshold with a predefined relationship to the press-input intensity threshold (e.g., the hysteresis intensity threshold is X intensity units lower than the press-input intensity threshold or the hysteresis intensity threshold is 75%, 90%, or some reasonable proportion of the press-input intensity threshold). Thus, in some embodiments, the press input includes an increase in intensity of the respective contact above the press-input intensity threshold and a subsequent decrease in intensity of the contact below the hysteresis intensity threshold that corresponds to the press-input intensity threshold, and the respective operation is performed in response to detecting the subsequent decrease in intensity of the respective contact below the hysteresis intensity threshold (e.g., an "up stroke" of the respective press input). Similarly, in some embodiments, the press input is detected only when the device detects an increase in intensity of the contact from an intensity at or below the hysteresis intensity threshold to an intensity at or above the press-input intensity threshold and, optionally, a subsequent decrease in intensity of the contact to an intensity at or below the hysteresis intensity, and the respective operation is performed in response to detecting the press input (e.g., the increase in intensity of the contact or the decrease in intensity of the contact, depending on the circumstances). 
Yang [0199] teaches for ease of explanation, the descriptions of operations performed in response to a press input associated with a press-input intensity threshold or in response to a gesture including the press input are, optionally, triggered in response to detecting either: an increase in intensity of a contact above the press-input intensity threshold, an increase in intensity of a contact from an intensity below the hysteresis intensity threshold to an intensity above the press-input intensity threshold, a decrease in intensity of the contact below the press-input intensity threshold, and/or a decrease in intensity of the contact below the hysteresis intensity threshold corresponding to the press-input intensity threshold. Additionally, in examples where an operation is described as being performed in response to detecting a decrease in intensity of a contact below the press-input intensity threshold, the operation is, optionally, performed in response to detecting a decrease in intensity of the contact below a hysteresis intensity threshold corresponding to, and lower than, the press-input intensity threshold.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0103043 A1 to Hills et al., hereinafter, “Hills” in view of US 2017/0255293 A1 to Sundara-Rajan and in further view of US 6512381 B2 to Kramer.
Claim 34. Kramer, in the field of fingerprint detection, teaches wherein the representation of the fingerprint is an image corresponding to a plurality of ridges and valleys of the fingerprint represented by capacitance change. Kramer [col 5, lines 27-33] teaches the presence of a ridge and a valley will cause a variation in the changes in the capacitance. In particular, as described later herein, the presence of a ridge or a valley near sensor cell 2 will cause the capacitance being sensed to be reduced or increased, respectively, so that a ridge and a valley can be distinguished.
One would have been motivated to perform this combination of Kramer with Hills and Sundara-Rajan due to the fact that it alleviates the difficulty of obtaining a good fingerprint pattern through capacitive sensing can vary from individual to individual. With some persons, depending upon their skin characteristics the pattern can be much more difficult to obtain than from other persons. It is therefore preferred to have an enhanced method of capacitive sensing which provides more uniform sensitivity from one individual to another. Kramer [col 1, lines 45-54] 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0103043 A1 to Hills et al., hereinafter, “Hills” in view of US 2017/0255293 A1 to Sundara-Rajan and in further view of US 2006/0181521 A1 to Perreault et al., hereinafter, Perreault.
Claim 35. Perreault, in the field of touch sensors, teaches wherein the plurality of inputs is fewer than the total number of inputs of the fingerprint sensing device. Perreault [Abstract] teaches a system for and method of illuminating a contact (or touch) device such as a fingerprint sensor are disclosed. In an exemplary system, a touch sensor system has a surface or contact area and comprises a substantially transparent molding positioned over the contact area and a dynamic illuminator positioned to show through the molding. The dynamic illuminator is for indicating a status of the touch sensor system, such as power on, standby, error, low power, an input mode for receiving user input, or a selected operating mode. The touch sensor system includes any one of a fingerprint sensor, a miniature joystick, a touch-sensitive navigation disc, a touch-sensing navigation pad, an N-way pressure-sensitive directional control, to name a few touch sensor devices. In one embodiment, when the touch sensor comprises a fingerprint sensor, the operating mode is for emulating an input device such as a scroll wheel, a push button, a steering wheel, a joy stick, a pressure button, and a mouse. 
One would have been motivated to perform this combination of Perreault with Hills and Sundara-Rajan due to the fact that it allows one to customize portable devices that use touch sensors to indicate the status of the touch sensors. Perreault [0003-0004]

Claims 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0068835 A1 to Kravets et al., hereinafter “Kravets” in view of US 2015/0103043 A1 to Hills et al., hereinafter, “Hills”.
Claim 36. A system comprising: a first plurality of electrodes disposed along a first axis; a second plurality of electrodes disposed along a second axis, each of the first and second pluralities of electrodes forming a mutual capacitance between them; Kravets [0021] teaches row electrodes 104 and column electrodes 106 may be disposed such that a mutual capacitance, C.sub.MX, is formed between them. A value of C.sub.MX may then correspond to each intersection (of row electrodes 104 and column electrodes 106) of array 102. In the example of FIG. 1, a total of 64 intersections are illustrated. Consequently, there are 64 mutual capacitances. In an array with 75 row electrodes and 125 column electrodes, there may be 9,375 intersections, and therefore 9,375 mutual capacitances. In this embodiment, there would be 9,375 mutual capacitances that may be measured and used in fingerprint imaging. Electrodes (columns and rows) with dashed lines indicate that considerably more columns or rows may be disposed along either axis. While only eight electrodes (rows 104 and columns 106) are illustrated, this is merely for simplicity of description.
the measurement circuit configured to convert the mutual capacitance into a digital value; Kravets [0006] teaches a method for providing a digital representation of a capacitance between a row electrode and a column electrode is described…the method may also include converting an output of the amplifier to a digital value representative of the capacitance between the row electrode and the column electrode.
an imaging module configured to convert the mutual capacitance formed between the first and second pluralities of electrodes into an image representative of a fingerprint on a surface above the first and second pluralities of electrodes; Kravets [0021] teaches one of ordinary skill in the art would understand that columns and rows that are dashed represent dozens or even hundreds of electrodes. The calculated values of C.sub.MX (or digital values representative of mutual capacitance C.sub.MX) may be used by FP controller 105 or a host 112 to construct a fingerprint image for enrollment or validation, which may be used to unlock secure functions of system 100. 
a force measurement module configured to convert the representation of the fingerprint into a digital value, Kravets [0006] teaches a method for providing a digital representation of a capacitance between a row electrode and a column electrode is described…the method may also include converting an output of the amplifier to a digital value representative of the capacitance between the row electrode and the column electrode.
Kravets fails to explicitly teach comparing maximum capacitance values to minimum capacitance values and, based on the comparison determining a measure of force applied to a surface by a conductive object. Hills, in the field of touchscreen sensing, teaches the force measurement module configured to compare maximum capacitance values to minimum capacitance values and, based on the comparison determining a measure of force applied to a surface by a conductive object. Hills [0121] and [0144]
Thus, it would have been obvious to one of ordinary skill in the art to combine converting the mutual capacitance formed between the first and second pluralities of electrodes into an image representative of a fingerprint on a surface above the first and second pluralities of electrodes to a digital value by Kravets with Hills’ teaching of compare maximum capacitance values to minimum capacitance values and, based on the comparison determining a measure of force applied to a surface by a conductive object. One would have been motivated to perform this combination due to the fact that it allows one to accurately may identify a peak unit cell based on the measured capacitances and calculate an edge cutoff value from the measured capacitances. After the controller calculates the edge cutoff value, it may calculate position based on unit cells within a range defined by the edge cutoff value. (Hills [0005]). In combination, Kravets is not altered in that Kravets continues to converting a mutual capacitance to a digital value while Hills continues to calculating position of a conductive object hovering above a plurality of mutual capacitance. 
Therefore one of ordinary skill in the art, such as an individual working in the field of mobile robots could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 36.
Claim 38. Hills further teaches wherein the digital value is an average of the digital values representative of the mutual capacitances formed between the first and second pluralities of electrodes. Hills [0144]
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0068835 A1 to Kravets et al., hereinafter “Kravets” in view of US 2015/0103043 A1 to Hills et al., hereinafter, “Hills” and in further view of US 2016/0259489 A1 to Yang.
Claim 37. Yang in the field of in the field of force sensing of touch surfaces, teaches further comprising a navigation module configured to convert the image to navigation information, the navigation module enabled when the digital value is less than a threshold. Yang [0185] teaches in some embodiments, touch screen 504 (or the touch-sensitive surface) may have one or more intensity sensors for detecting intensity of contacts (e.g., touches) being applied. The one or more intensity sensors of touch screen 504 (or the touch-sensitive surface) can provide output data that represents the intensity of touches. The user interface of device 500 can respond to touches based on their intensity, meaning that touches of different intensities can invoke different user interface operations on device 500.
Yang [0198] teaches the device employs intensity hysteresis to avoid accidental inputs sometimes termed "jitter," where the device defines or selects a hysteresis intensity threshold with a predefined relationship to the press-input intensity threshold (e.g., the hysteresis intensity threshold is X intensity units lower than the press-input intensity threshold or the hysteresis intensity threshold is 75%, 90%, or some reasonable proportion of the press-input intensity threshold). Thus, in some embodiments, the press input includes an increase in intensity of the respective contact above the press-input intensity threshold and a subsequent decrease in intensity of the contact below the hysteresis intensity threshold that corresponds to the press-input intensity threshold, and the respective operation is performed in response to detecting the subsequent decrease in intensity of the respective contact below the hysteresis intensity threshold (e.g., an "up stroke" of the respective press input). Similarly, in some embodiments, the press input is detected only when the device detects an increase in intensity of the contact from an intensity at or below the hysteresis intensity threshold to an intensity at or above the press-input intensity threshold and, optionally, a subsequent decrease in intensity of the contact to an intensity at or below the hysteresis intensity, and the respective operation is performed in response to detecting the press input (e.g., the increase in intensity of the contact or the decrease in intensity of the contact, depending on the circumstances). 
Yang [0199] teaches for ease of explanation, the descriptions of operations performed in response to a press input associated with a press-input intensity threshold or in response to a gesture including the press input are, optionally, triggered in response to detecting either: an increase in intensity of a contact above the press-input intensity threshold, an increase in intensity of a contact from an intensity below the hysteresis intensity threshold to an intensity above the press-input intensity threshold, a decrease in intensity of the contact below the press-input intensity threshold, and/or a decrease in intensity of the contact below the hysteresis intensity threshold corresponding to the press-input intensity threshold. Additionally, in examples where an operation is described as being performed in response to detecting a decrease in intensity of a contact below the press-input intensity threshold, the operation is, optionally, performed in response to detecting a decrease in intensity of the contact below a hysteresis intensity threshold corresponding to, and lower than, the press-input intensity threshold.
One would have been motivated to perform this combination of Yang with Kravets and Hills due to the fact that it allows the ability to communicate with other devices may allow devices to share information and interact with each other. Thus, there is also an opportunity to provide techniques for establishing communication between devices and to use the communication to improve a configuration process. Yang [0004]

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0068835 A1 to Kravets et al., hereinafter “Kravets” in view of US 2015/0103043 A1 to Hills et al., hereinafter, “Hills” and in further view of of US 2006/0181521 A1 to Perreault et al., hereinafter, Perreault.
Claim 39. Perreault, in the field of touch sensors, teaches further comprising a scan mode selector module to configure the measurement circuit for a plurality scan modes including fingerprint imaging, force measurement, and navigation. Perreault [Abstract] teaches a system for and method of illuminating a contact (or touch) device such as a fingerprint sensor are disclosed. In an exemplary system, a touch sensor system has a surface or contact area and comprises a substantially transparent molding positioned over the contact area and a dynamic illuminator positioned to show through the molding. The dynamic illuminator is for indicating a status of the touch sensor system, such as power on, standby, error, low power, an input mode for receiving user input, or a selected operating mode. The touch sensor system includes any one of a fingerprint sensor, a miniature joystick, a touch-sensitive navigation disc, a touch-sensing navigation pad, an N-way pressure-sensitive directional control, to name a few touch sensor devices. In one embodiment, when the touch sensor comprises a fingerprint sensor, the operating mode is for emulating an input device such as a scroll wheel, a push button, a steering wheel, a joy stick, a pressure button, and a mouse. 
One would have been motivated to perform this combination of Perreault with Kravets and Hills due to the fact that it allows one to customize portable devices that use touch sensors to indicate the status of the touch sensors. Perreault [0003-0004]
. 



Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0068835 A1 to Kravets et al., hereinafter “Kravets” in view of US 2015/0103043 A1 to Hills et al., hereinafter, “Hills” and in further view of US 2017/0255293 A1 to Sundara-Rajan.
Claim 40. Sundara-Rajan further teaches further comprising a gesture detection module, the gesture detection module configured to receive pressure information and translate the force information into user interactions, the force information derived from the digital value. Sundara-Rajan [0009] teaches implementations can include one or more of the following features, alone or in combination with one or more other features. For example, the at least one controller can be configured to execute an application on the computing device, and provide the calculated applied force as input to the application. The conductive element can be one of a finger of a user and a stylist. The self-capacitance associated with the electrode can be a capacitance as measured between the electrode and the ground plane. The at least one controller and the touch-sensitive input device can be collectively configured to determine, for each of the at least two electrodes, a mutual capacitance between the at least two electrodes. Calculating a force applied by the contact of the conductive element with the top surface of the cover glass can be further based on the determined mutual capacitance between the at least two electrodes.
Sundara-Rajan [0014] teaches FIG. 4 is a diagram that illustrates an example implementation of the touch-sensitive input device when a force is applied by a user at a point of contact.
One would have been motivated to perform this combination of Sundara-Rajan with Kravets and Hills due to the fact that it allows one to identify, by a computing device, contact with a surface of a touch-sensitive input device, identifying, by the computing device, a location of the contact on the surface of the touch-sensitive input device. Sundara-Rajan [0003-0004]
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10185867 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are very similar in scope.
16/998179
US 10185867 B1
A method comprising: converting a mutual capacitance formed at each of a plurality of nodes of a sensing array disposed beneath a surface to a digital value;
A method comprising: converting a mutual capacitance on each of a plurality of nodes of a sensing array disposed beneath a surface to a digital value;
comparing digital values for at least one of the plurality of nodes with the highest digital value to at least one of the plurality of nodes with the lowest digital value;
calculating an average value from the digital value of each of the plurality of nodes;
and based on the comparison, calculating a difference value, the difference value representative of an amount of force applied to the surface by a conductive object.
and converting the average value to a pressure value, the pressure value representative of an amount of force applied to the surface by a conductive object.


Claim 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10185867 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are very similar in scope.
16/998179
US 10185867 B1
A system comprising: a first plurality of electrodes disposed along a first axis; a second plurality of electrodes disposed along a second axis, each of the first and second pluralities of electrodes forming a mutual capacitance between them;
A system comprising: a first plurality of electrodes disposed along a first axis; a second plurality of electrodes disposed along a second axis, the first and second pluralities of electrodes forming a mutual capacitance between them;
a measurement circuit coupled to the first plurality of electrodes, the measurement circuit configured to convert the mutual capacitance into a digital value;
a measurement circuit coupled to the first plurality of electrodes, the measurement circuit configured to convert the mutual capacitance into a digital value;
an imaging module configured to convert the mutual capacitance formed between the first and second pluralities of electrodes into an image representative of a fingerprint on a surface above the first and second pluralities of electrodes;
an imaging module configured to convert the mutual capacitance between the first and second pluralities of electrodes into an image representative of a fingerprint on a surface above the first and second pluralities of electrodes;
and a force measurement module configured to convert the representation of the fingerprint into a digital value, the force measurement module configured to compare maximum capacitance values to minimum capacitance values and, based on the comparison determining a measure of force applied to a surface by a conductive object.
and a pressure detection module configured to convert the image into a pressure value.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661